Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Request for Continued Examination submitted by Applicant on May 10th, 2022 has been received and entered.

The Information Disclosure Statement submitted by Applicant on May 10th, 2022 has been received and fully considered.

Claims 1-8, 10-26, 36-40 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAWAMURA et al. (U.S. Patent No. 11,074,964).
Regarding claim 1 of the present application, KAWAMURA et al. discloses in Figure 4 “An integrated assembly [10] (claimed apparatus) comprising:
a first deck [14] (column 3, line 12) of a memory array including a first memory cell [20a] (connected to digit line [D0]) and second memory cell [20a] (connected to digit line [D1]) 
a second deck [16] (column 3, line 12) of the memory array including a third memory cell [20a] (connected to digit line [D0]), wherein the second deck [16] is stacked on the first deck [14] (column 3, lines 13-14);
a first sense amplifier [26] configured to receive information from the first memory cell [20a] and the third memory cell [20a] (column 4, lines 35-36], and
a second sense amplifier [28] configured to receive information from the second memory cell [20a] (column 4, lines 37-38).”

Regarding claim 2 of the present application, KAWAMURA et al. discloses in Figure 4 “The integrated assembly [10] apparatus of claim 1, further comprising:
a first digit line [D0] coupled to the first memory cell [20a];
a second digit line [D1] coupled to the second memory cell [20a]; and
a third digit line [D0] coupled to the third memory cell [20a],
wherein the first sense amplifier [26] is coupled to the first [D0] and the third digit lines [D0], and the second sense amplifier [28] is coupled to the second digit line [D1] (column 4, lines 31-41).”

Regarding claim 14 of the present application, KAWAMURA et al. discloses in Figure 4 “An apparatus comprising:
a first memory deck [14] including a plurality of memory cells [20a], [20b] arranged at the intersection of a plurality of first word lines [32] and a plurality of first digit lines [D0]/[D1];
a second memory deck [16] stacked on the first mernory deck [14] (column 3, lines 13-14), the second memory deck [16] including a plurality of memory cells [20a], [20b] arranged at the intersection of second word lines [32] and second digit lines [D0]/[D1]; and

a plurality of sense amplifiers[26], [28] each coupled to one of the plurality of first digit limes [D0]/[D1] and one of the plurality of second digit lines [D0]/[D1] (column 4, lines 21-41].”

Regarding claim 15 of the present application, KAWAMURA et al. discloses in Figure 4 “a wordline driver circuitry [31]/[33] (claimed row decoder) (column 4, lines 4-14] configured to provide a command signal which activates a selected one of the plurality of first word lines [32] and a selected one of the plurality of second word fines [32].”

Regarding claim 18 of the present application, KAWAMURA et al. shows in Figure 4 “each of the plurality of sense amplifiers [26]/[28] includes a first input terminal and a second input terminal, and wherein the first input terminal is coupled to the associated one of the plurality of first digit lines [D0] and to the associated one of the plurality of second digit lines [D1].

Claims 3-6, 41, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8, 10-13, 20-26, 36-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

  /TAN T. NGUYEN/Primary Examiner, Art Unit 2827